Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are presenting for examination.

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,902,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 332 substantially teaches the claimed invention as show in the table below.

16/290,208
10,902,332
1. A computer implemented method for generating recommendations, the method comprising:
determining, by a client device, a local user gradient value based on a current user preference vector;
determining, by the client device, a local item gradient value based on a current item feature vector;
updating, by the client device, a user preference vector by using the local user gradient value;
updating, by the client device, an item feature vector by using the local item gradient value;
determining, by the client device, a neighboring client device based on a predetermined adjacency relationship;
sending, by the client device to the neighboring client device, the local item gradient value;
receiving, by the client device, a neighboring item gradient value sent by the neighboring client device, wherein the neighboring item gradient value is a local item gradient value of the neighboring client device calculated at the neighboring client device;
updating, by the client device, the item feature vector by using the neighboring item gradient value; and
in response to determining, by the client device, that a predetermined iteration stop condition is satisfied, outputting, by the client device, the user preference vector and the item feature vector.
3. The computer implemented method of claim 1, wherein the predetermined adjacency relationship comprises an adjacency relationship determined based on a distance between client devices, and the distance comprises a geographical location distance or a logical distance
1. A computer implemented method for generating recommendations, the method comprising: determining, by a client device, a local user gradient value based on a current user preference vector, wherein the client device is associated with a user in a recommendation system, wherein the current user preference vector is determined by scores that users in the recommendation system assign to items in the recommendation system, wherein each of the scores represents a preference degree that each of the users has toward each of the items, wherein the recommendation system recommends the items to the users based on the scores, and wherein two users in the recommendation system can assign their respective scores to an item in the recommendation system at two different times; determining, by the client device, a local item gradient value based on a current item feature vector, wherein the current item feature vector is determined by the scores that the users in the recommendation system assign to the items in the recommendation system; updating, by the client device, a user preference vector by using the local user gradient value; updating, by the client device, an item feature vector by using the local item gradient value; determining, by the client device, a neighboring client device based on a predetermined adjacency relationship, wherein the predetermined adjacency relationship comprises an adjacency relationship determined based on a geographical location distance between client devices; sending, by the client device to the neighboring client device, the local item gradient value; receiving, by the client device, a neighboring item gradient value sent by the neighboring client device, wherein the neighboring item gradient value is a local item gradient value of the neighboring client device calculated at the neighboring client device; updating, by the client device, the item feature vector by using the neighboring item gradient value; and in response to determining, by the client device, that a predetermined iteration stop condition is satisfied, wherein each iteration step comprises updating the user preference vector using the local user gradient value, updating the item feature vector using the local item gradient value, and updating the item feature vector using the neighboring item gradient value, outputting, by the client device, recommendations of the items to the users based on the user preference vector and the item feature vector.
2. The computer implemented method of claim 1, further comprising:
receiving, by the client device, a trigger to initiate a training process, the client device being configured to store score information of a user for an item, the user preference vector of the user, and the item feature vector, and being configured to implement matrix decomposition through a collaborative training.
2. The computer implemented method of claim 1, further comprising: receiving, by the client device, a trigger to initiate a training process, the client device being configured to store score information of a user for an item, the user preference vector of the user, and the item feature vector, and being configured to implement matrix decomposition through a collaborative training.
4. The computer implemented method of claim 1, wherein the neighboring client device comprises one or more client devices in a network.
4. The computer implemented method of claim 1, wherein the neighboring client device comprises one or more client devices in a network.
5. The computer implemented method of claim 1, wherein updating the item feature vector by using the neighboring item gradient value comprises:
updating the item feature vector by using all or a portion of a plurality of neighboring item gradient values.
5. The computer implemented method of claim 1, wherein updating the item feature vector by using the neighboring item gradient value comprises: updating the item feature vector by using all or a portion of a plurality of neighboring item gradient values.
6. The computer implemented method of claim 1, wherein the neighboring client device that receives the local item gradient value and a neighboring client device that sends the neighboring item gradient value are in a same client set or in different client sets.
6. The computer implemented method of claim 1, wherein the neighboring client device that receives the local item gradient value and a neighboring client device that sends the neighboring item gradient value are in a same client set or in different client sets.
7. The computer implemented method of claim 2, wherein:
the collaborative training comprises a process of searching for a group of user preference vector and item feature vectors, to minimize a loss function;
the loss function is determined based on a mean square error function of the user preference vector and the item feature vectors;
the loss function comprises a loss regularization item of the user preference vector and the item feature vectors; or
the loss regularization item comprises a restraint coefficient.
3. The computer implemented method of claim 2, wherein: the collaborative training comprises a process of searching for a group of user preference vector and item feature vectors, to minimize a loss function; the loss function is determined based on a mean square error function of the user preference vector and the item feature vectors; the loss function comprises a loss regularization item of the user preference vector and the item feature vectors; or the loss regularization item comprises a restraint coefficient.
8. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
determining, by a client device, a local user gradient value based on a current user preference vector;
determining, by the client device, a local item gradient value based on a current item feature vector;
updating, by the client device, a user preference vector by using the local user gradient value;
updating, by the client device, an item feature vector by using the local item gradient value;
determining, by the client device, a neighboring client device based on a predetermined adjacency relationship;
sending, by the client device to the neighboring client device, the local item gradient value;
receiving, by the client device, a neighboring item gradient value sent by the neighboring client device, wherein the neighboring item gradient value is a local item gradient value of the neighboring client device calculated at the neighboring client device;
updating, by the client device, the item feature vector by using the neighboring item gradient value; and
in response to determining, by the client device, that a predetermined iteration stop condition is satisfied, outputting, by the client device, the user preference vector and the item feature vector.
10. The non-transitory, computer-readable medium of claim 8, wherein the predetermined adjacency relationship comprises an adjacency relationship determined based on a distance between client devices, and the distance comprises a geographical location distance or a logical distance.
7. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: determining, by a client device, a local user gradient value based on a current user preference vector, wherein the client device is associated with a user in a recommendation system, wherein the current user preference vector is determined by scores that users in the recommendation system assign to items in the recommendation system, wherein each of the scores represents a preference degree that each of the users has toward each of the items, wherein the recommendation system recommends the items to the users based on the scores, and wherein two users in the recommendation system can assign their respective scores to an item in the recommendation system at two different times; determining, by the client device, a local item gradient value based on a current item feature vector, wherein the current item feature vector is determined by the scores that the users in the recommendation system assign to the items in the recommendation system; updating, by the client device, a user preference vector by using the local user gradient value; updating, by the client device, an item feature vector by using the local item gradient value; determining, by the client device, a neighboring client device based on a predetermined adjacency relationship, wherein the predetermined adjacency relationship comprises an adjacency relationship determined based on a geographical location distance between client devices; sending, by the client device to the neighboring client device, the local item gradient value; receiving, by the client device, a neighboring item gradient value sent by the neighboring client device, wherein the neighboring item gradient value is a local item gradient value of the neighboring client device calculated at the neighboring client device; updating, by the client device, the item feature vector by using the neighboring item gradient value; and in response to determining, by the client device, that a predetermined iteration stop condition is satisfied, wherein each iteration step comprises updating the user preference vector using the local user gradient value, updating the item feature vector using the local item gradient value, and updating the item feature vector using the neighboring item gradient value, outputting, by the client device, recommendations of the items to the users based on the user preference vector and the item feature vector.
9. The non-transitory, computer-readable medium of claim 8, further comprising one or more instructions to:
receive, by the client device, a trigger to initiate a training process, the client device being configured to store score information of a user for an item, the user preference vector of the user, and the item feature vector, and being configured to implement matrix decomposition through a collaborative training.
8. The non-transitory, computer-readable medium of claim 7, further comprising one or more instructions to: receive, by the client device, a trigger to initiate a training process, the client device being configured to store score information of a user for an item, the user preference vector of the user, and the item feature vector, and being configured to implement matrix decomposition through a collaborative training.
11. The non-transitory, computer-readable medium of claim 8, wherein the neighboring client device comprises one or more client devices in a network.
10. The non-transitory, computer-readable medium of claim 7, wherein the neighboring client device comprises one or more client devices in a network.
12. The non-transitory, computer-readable medium of claim 8, wherein updating the item feature vector by using the neighboring item gradient value comprises:
updating the item feature vector by using all or a portion of a plurality of neighboring item gradient values.
11. The non-transitory, computer-readable medium of claim 7, wherein updating the item feature vector by using the neighboring item gradient value comprises: updating the item feature vector by using all or a portion of a plurality of neighboring item gradient values
13. The non-transitory, computer-readable medium of claim 8, wherein the neighboring client device that receives the local item gradient value and a neighboring client device that sends the neighboring item gradient value are in a same client set or in different client sets.
12. The non-transitory, computer-readable medium of claim 7, wherein the neighboring client device that receives the local item gradient value and a neighboring client device that sends the neighboring item gradient value are in a same client set or in different client sets.
14. The non-transitory, computer-readable medium of claim 9, wherein:
the collaborative training comprises a process of searching for a group of user preference vector and item feature vectors, to minimize a loss function;
the loss function is determined based on a mean square error function of the user preference vector and the item feature vectors;
the loss function comprises a loss regularization item of the user preference vector and the item feature vectors; or
the loss regularization item comprises a restraint coefficient.
9. The non-transitory, computer-readable medium of claim 8, wherein: the collaborative training comprises a process of searching for a group of user preference vector and item feature vectors, to minimize a loss function; the loss function is determined based on a mean square error function of the user preference vector and the item feature vectors; the loss function comprises a loss regularization item of the user preference vector and the item feature vectors; or the loss regularization item comprises a restraint coefficient.
15. A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: determining, by a client device, a local user gradient value based on a current user preference vector; determining, by the client device, a local item gradient value based on a current item feature vector; updating, by the client device, a user preference vector by using the local user gradient value; updating, by the client device, an item feature vector by using the local item gradient value; determining, by the client device, a neighboring client device based on a predetermined adjacency relationship; sending, by the client device to the neighboring client device, the local item gradient value; receiving, by the client device, a neighboring item gradient value sent by the neighboring client device, wherein the neighboring item gradient value is a local item gradient value of the neighboring client device calculated at the neighboring client device; updating, by the client device, the item feature vector by using the neighboring item gradient value; and in response to determining, by the client device, that a predetermined iteration stop condition is satisfied, outputting, by the client device, the user preference vector and the item feature vector.
17. The computer-implemented system of claim 15, wherein the predetermined adjacency relationship comprises an adjacency relationship determined based on a distance between client devices, and the distance comprises a geographical location distance or a logical distance.
13. A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: determining, by a client device, a local user gradient value based on a current user preference vector, wherein the client device is associated with a user in a recommendation system, wherein the current user preference vector is determined by scores that users in the recommendation system assign to items in the recommendation system, wherein each of the scores represents a preference degree that each of the users has toward each of the items, wherein the recommendation system recommends the items to the users based on the scores, and wherein two users in the recommendation system can assign their respective scores to an item in the recommendation system at two different times; determining, by the client device, a local item gradient value based on a current item feature vector, wherein the current item feature vector is determined by the scores that the users in the recommendation system assign to the items in the recommendation system; updating, by the client device, a user preference vector by using the local user gradient value; updating, by the client device, an item feature vector by using the local item gradient value; determining, by the client device, a neighboring client device based on a predetermined adjacency relationship, wherein the predetermined adjacency relationship comprises an adjacency relationship determined based on a geographical location distance between client devices; sending, by the client device to the neighboring client device, the local item gradient value; receiving, by the client device, a neighboring item gradient value sent by the neighboring client device, wherein the neighboring item gradient value is a local item gradient value of the neighboring client device calculated at the neighboring client device; updating, by the client device, the item feature vector by using the neighboring item gradient value; and in response to determining, by the client device, that a predetermined iteration stop condition is satisfied, wherein each iteration step comprises updating the user preference vector using the local user gradient value, updating the item feature vector using the local item gradient value, and updating the item feature vector using the neighboring item gradient value,
16. The computer-implemented system of claim 15, further comprising one or more instructions to:
receive, by the client device, a trigger to initiate a training process, the client device being configured to store score information of a user for an item, the user preference vector of the user, and the item feature vector, and being configured to implement matrix decomposition through a collaborative training.
14. The computer-implemented system of claim 13, further comprising one or more instructions to: receive, by the client device, a trigger to initiate a training process, the client device being configured to store score information of a user for an item, the user preference vector of the user, and the item feature vector, and being configured to implement matrix decomposition through a collaborative training.
18. The computer-implemented system of claim 15, wherein the neighboring client device comprises one or more client devices in a network.
15. The computer-implemented system of claim 13, wherein the neighboring client device comprises one or more client devices in a network.
19. The computer-implemented system of claim 15, wherein updating the item feature vector by using the neighboring item gradient value comprises:
updating the item feature vector by using all or a portion of a plurality of neighboring item gradient values.
16. The computer-implemented system of claim 13, wherein updating the item feature vector by using the neighboring item gradient value comprises: updating the item feature vector by using all or a portion of a plurality of neighboring item gradient values.
20. The computer-implemented system of claim 15, wherein the neighboring client device that receives the local item gradient value and a neighboring client device that sends the neighboring item gradient value are in a same client set or in different client sets.
17. The computer-implemented system of claim 13, wherein the neighboring client device that receives the local item gradient value and a neighboring client device that sends the neighboring item gradient value are in a same client set or in different client sets.


4.	Claims 1-20 would be allowed upon receiving the terminal disclaimer.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
08/14/2022